DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box shown in Figure 1 (“108”) should be provided with a descriptive text label.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LANDING PLATFORM INCLUDING POSITIONING ARMS FOR ENGAGING AN UNMANNED AERIAL VEHICLE.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 8, and 10-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “wherein the UAV is reoriented on the base such that the UAV is properly aligned to load or unload a payload through the aperture or recharge the UAV” which is indefinite because the recitation is drafted as a method step in an apparatus claim, and it is therefore unclear whether and to what extent the method step of reorienting the UAV on the base structurally limits the landing platform of the preamble. Claim 8 is likewise rejected for the recitation of “wherein repositioning the UAV on the base includes positioning the UAV to be centered over the aperture” which is also apparently drafted as a method step. Claim 10 is likewise rejected for the recitation of “wherein the plurality of positioning arms reposition the UAV on the base based on the identifier code” which is also apparently drafted as a method step.
Claim 11 recites “wherein the identifier code identifies at least one of a type of UAV, settings associated with the UAV, positioning settings associated with the UAV, and orientation settings associated with the UAV” which is indefinite, because the UAV itself is not a part or element of the invention, and so accordingly an identifier code on the UAV is also not a part or element of the invention. Therefore it is unclear how a limitation of the identifier code serves as a structural limitation on an apparatus claim of the landing platform itself.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites “wherein the at least one of the plurality of positioning arms is further configured to reorient the UAV on the base” which is already completely encompassed by the embodiment of the invention in claim 1, from which claim 2 depends. Specifically, “repositioning” is effectively synonymous with, or else necessarily includes, “reorienting”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 2011/0068224 A1), hereinafter Kang.
Regarding claim 1, Kang discloses a landing platform (abstract, regarding an unmanned aerial vehicle equipped with a spherical locking portion for landing on an unmanned ground vehicle) comprising: 
a base (unmanned ground vehicle 200; fig. 2) having an aperture therethrough (landing portion 20, as shown in fig. 2; Examiner notes that the landing portion 20 necessarily forms and represents an aperture in the planar surface of the unmanned ground vehicle 200); and 
a plurality of positioning arms (link arms 30, 40, 50, 60) rotatably attached to the base (as shown in figs. 5a-5b), wherein each of the plurality of positioning arms can rotate between an unlocked position and a locked position (para. [0050], regarding the link arms can move close to or far from the location where the unmanned aerial vehicle 100 is landed so that they do not hinder the takeoff and landing of the unmanned aerial vehicle 100; figs. 5a and 5b), and wherein each of the plurality of positioning arms are configured to engage a positioning ring on an unmanned aerial vehicle (UAV) (the ring formed by the circumference of the UAV 100, as shown in figs. 5a-6) and further configured to reposition the UAV on the base (para. [0059], regarding the driving wheels 31, 41, 51, and 61 are driven to realign the posture of the unmanned aerial vehicle 100 such that the coupler 12 of the unmanned aerial vehicle 100 is coupled with the power supply unit 21 of the unmanned ground vehicle 200).

Regarding claim 2, Kang discloses the invention in claim 1, and further discloses wherein the at least one of the plurality of positioning arms is further configured to reorient the UAV on the base (see again para. [0059]).

Regarding claim 3, Kang discloses the invention in claim 1, and further discloses wherein the UAV (100) is reoriented on the base such that the UAV is properly aligned to load or unload a payload through the aperture or recharge the UAV (para. [0059], regarding the coupler 12 and the power supply unit 21 are coupled together, so that recharging is performed; fig. 7).

Regarding claim 4, Kang discloses the invention in claim 1, and further discloses wherein each of the plurality of positioning arms (30-60) includes a wheel (driving wheels 31, 41, 51, 61; fig. 5a) that engages the positioning ring on the UAV (as shown in figs. 5a-6).

Regarding 5, Kang discloses the invention in claim 4, and further discloses wherein rotation of the wheel (31-61) on at least one of the positioning arms (30-60) causes movement of the positioning ring, which reorients the UAV on the base (see again para. [0059]).

Regarding claim 6, Kang discloses the invention in claim 4, and further discloses wherein each of the plurality of positioning arms includes (30-60) a continuous rotation servo motor configured to rotate the wheel (paras. [0054-0055]).

Regarding claim 7, Kang discloses the invention in claim 1, and further discloses wherein when the plurality of positioning arms (30-60) are in the unlocked position vertical movement of the UAV is permitted (as shown in fig. 5a), and when the plurality of positioning arms are in the locked position vertical movement of the UAV is prevented (as shown in figs. 5b-6).

Regarding claim 8, Kang discloses the invention in claim 1, and further discloses wherein repositioning the UAV on the base includes positioning the UAV to be centered over the aperture (as shown in figs. 5a-6).

Regarding claim 14, Kang discloses a method comprising: 
receiving an unmanned aerial vehicle (UAV) (100) on a landing platform (figs. 5a-6); 
rotating a plurality of positioning arms (30-60) from an unlocked position to a locked position (as shown in figs. 5a-5b), wherein the plurality of positioning arms engage a positioning ring on the UAV in the locked position (the ring formed by the circumference of the UAV 100, as shown in figs. 5a-6); 
determining a proper orientation of the UAV on the landing platform (para. [0059], regarding the driving wheels 31, 41, 51, and 61 are driven to realign the posture of the unmanned aerial vehicle 100 such that the coupler 12 of the unmanned aerial vehicle 100 is coupled with the power supply unit 21 of the unmanned ground vehicle 200); and 
rotating a wheel on each of the plurality of positioning arms to adjust the orientation of the UAV to the proper orientation (see again para. [0059]).

Regarding claim 15, Kang discloses the invention in claim 14, and further discloses wherein the UAV (100) is secured to the landing platform when the plurality of positioning arms are in the locked position (as shown in figs. 5b and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2011/0068224 A1), hereinafter Kang, in view of Raptopoulos et al. (US 2014/0032034 A1), hereinafter Raptopoulos.
Regarding claim 9, Kang discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising a camera attached to the base and configured to read at least one identifier code on the UAV.
However, Raptopoulos is in the field of unmanned aerial delivery vehicles (abstract) and teaches a camera attached to the base (para. [0078], regarding the ground station shown in fig. 3A includes sensors 310) and configured to read at least one identifier code on the UAV (para. [0078], regarding the sensors also optionally can include one or more cameras that can provide information about the position or status of the UAVs, packages, batteries, other equipment stored within the ground station, or information about a user of the ground station, for example, by capturing a still or video image of the user; in an embodiment, the ground station uses a camera to aid in the landing of a UAV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the landing platform of Kang to include a camera attached to the base and configured to read at least one identifier code on the UAV as taught by Raptopoulos in order to ensure that the UAV can be properly monitored as it descends on the landing platform (see Raptopoulos, para. [0078]).

Regarding claim 10, Kang as modified discloses the invention in claim 9, and further discloses wherein the plurality of positioning arms (30-60) reposition the UAV on the base based on the identifier code (the link arms 30-60 are configured to reposition the UAV for any reason, including an identifier code as viewed by the camera on the landing base as taught by Raptopoulos).

Regarding claim 16, Kang discloses the invention in claim 14, and further discloses rotating the plurality of positioning arms (30-60) from the locked position to the unlocked position to release the UAV from the landing platform (as shown in figs. 5a-6).
Kang does not appear to specifically disclose the invention further comprising: loading or unloading payload carried by the UAV.
However, Raptopoulous teaches loading or unloading payload carried by the UAV (para. [0120], regarding once UAV 650 autonomously lands at destination ground station 680, the UAV 650 unloads the package into ground station 680; fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kang to include loading or unloading payload carried by the UAV as taught by Raptopoulos in order to ensure that the UAV can be properly operated after it lands on the landing platform (see Raptopoulos, para. [0120]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2011/0068224 A1), hereinafter Kang, in view of Raptopoulos et al. (US 2014/0032034 A1), hereinafter Raptopoulos, as applied to the invention of claim 9, and further in view of Gil et al. (US 2017/0316701 A1), hereinafter Gil.
Regarding claim 11, Kang as modified discloses the invention in claim 9, but does not appear to specifically disclose wherein the identifier code identifies at least one of a type of UAV, settings associated with the UAV, positioning settings associated with the UAV, and orientation settings associated with the UAV.
However, Gil is in the field of UAVs that serve to assist carrier personnel (abstract) and teaches wherein the identifier identifies at least one of a type of UAV, settings associated with the UAV, positioning settings associated with the UAV, and orientation settings associated with the UAV (para. [0225], regarding the loading robot 612 may include a parcel carrier identification unit 613 that is configured to scan, read, interrogate, receive, communicate with, and/or similar words used herein interchangeably a parcel carrier identifier on each of the parcel carriers 200; fig. 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the landing platform of Kang such that the identifier code identifies at least one of a type of UAV, settings associated with the UAV, positioning settings associated with the UAV, and orientation settings associated with the UAV as taught by Gil in order to ensure that the UAV can be properly monitored in order to ensure that it is correctly serviced by the landing platform (see Gil, para. [0225]).

Claims 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2011/0068224 A1), hereinafter Kang, in view of Gil et al. (US 2017/0316701 A1), hereinafter Gil.
Regarding claim 12, Kang discloses the invention in claim 1, but does not appear to specifically disclose wherein the landing platform is mounted to a delivery vehicle that carries at least one item to be delivered by the UAV.
However, Gil teaches wherein the landing platform is mounted to a delivery vehicle that carries at least one item to be delivered by the UAV (para. [0203], regarding UAVs 100 may take off from the vehicle 10 from the takeoff end 402, and may return and land on the vehicle 10 at the landing region 404; fig. 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the landing platform of Kang such that the landing platform is mounted to a delivery vehicle that carries at least one item to be delivered by the UAV as taught by Gil in order to ensure that the UAV is able to perform as a delivery vehicle from a mobile hub (see Gil, para. [0203]).

Regarding claim 18, Kang discloses the invention in claim 14, but does not appear to specifically disclose the invention further comprising reading an identifier code on the UAV.
However, Gil teaches reading an identifier code on the UAV (para. [0225], regarding the loading robot 612 may include a parcel carrier identification unit 613 that is configured to scan, read, interrogate, receive, communicate with, and/or similar words used herein interchangeably a parcel carrier identifier on each of the parcel carriers 200; fig. 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kang to include reading an identifier code on the UAV as taught by Gil in order to ensure that the UAV can be properly monitored in order to ensure that it is correctly serviced by the landing platform (see Gil, para. [0225]).

Claim 20 is a method step that is otherwise comprising the same limitations as claim 11, and is likewise rejected.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2011/0068224 A1), hereinafter Kang, in view of Rhodes et al. (US 4,806,066 A), hereinafter Rhodes.
Regarding claim 13, Kang discloses the invention in claim 1, but does not appear to specifically disclose wherein each of the plurality of positioning arms further includes a stepper motor configured to rotate the positioning arm between the locked position and the unlocked position.
However, Rhodes is in the field of robotic arms (abstract) and teaches wherein each of the plurality of positioning arms further includes a stepper motor configured to rotate the positioning arm between the locked position and the unlocked position (col. 4, lines 16-19, regarding the intelligent controller 12 provides motor drive signals to motors 14, such as stepper motors shown mounted on the body 16 of the arm 10, via motor driver circuitry 22; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the landing platform of Kang such that each of the plurality of positioning arms further includes a stepper motor configured to rotate the positioning arm between the locked position and the unlocked position as taught by Rhodes in order to ensure that the positioning arms are able to be accurately and reliably controlled (see Rhodes, col. 4, lines 16-19).

Claim 17 is a method step that is otherwise comprising the same limitations as claim 13, and is likewise rejected.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647